DETAILED ACTION
This final rejection is responsive to the amendment filed 08 March 2022.  Claims 1, 2, 5-11, and 14-21 are pending.  Claims 1, 9, 10, 18, and 19 are independent claims.  Claims 1, 10, and 19 are amended.  Claim 21 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 11-14) that Huang teaches 2 stacks wherein the claims focus on one stack functionality.
Examiner agrees.  However, Huang does teach a task stack which is configured to store multiple activities.  However, Huang does not explicitly teach the newly added limitations.  Accordingly, a new reference, Sirpal (US 2012/0081313 A1), has been added to the rejection, as further detailed below.  Sirpal teaches a single window stack which displays the interface at the top of the stack but does not display the interfaces below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 states to suspend the target activity if the second interface has not been loaded when the starting operation is detected.  However, the starting operation starts the target application program after it has been preloaded, as further detailed in claim 1.  Accordingly, it is not clear how the second interface has not been loaded yet if it is already specified that the second interface is preloaded.  For prior art purposes, Examiner interprets the foregoing to mean moving an inactive interface to the top of the stack to activate it.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-11, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0354384 A1) hereinafter known as Huang in view of Ma (US 2019/0347107 A1) hereinafter known as Ma in view of Jeong (US 2012/0309433 A1) hereinafter known as Jeong in view of Sirpal (US 2012/0081313 A1) hereinafter known as Sirpal.

Regarding independent claim 1, Huang teaches:
displaying a first interface;  (Huang: ¶[0038]-¶[0039]; Huang teaches running an application in the foreground.)
preloading a second interface of a target application program when the first interface is displayed, the first interface being different from the second interface of the target application program;  (Huang:  ¶[0038]-¶[0039]; Huang teaches preloading a target application while another application is running in the foreground.)
detecting a starting operation for the target application program; and  (Huang: ¶[0061]-¶[0062]; Huang teaches launching the target application program and migrating it to the display screen.)
displaying the second interface without displaying a startup interface in response to detecting the starting operation for the target application program.  (Huang: ¶[0061]-¶[0062]; Huang teaches launching the target application program and migrating it to the display screen.)
wherein preloading the second interface of the target application program comprises: adding a target activity of the target application program to a designated location in a task stack, wherein the second interface is an interface of the target activity, wherein the task stack includes a plurality of activities, and wherein the first interface is an interface of a first activity located at a top of the task stack; and running the target activity at the designated location in the task stack to preload the second interface, ...,  (Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  ¶[0055] further teaches preloading applications including Activities.)
wherein the designated location in the task stack is at a bottom of the task stack, ... the second interface is an operation interface of the target application program, the startup interface is configured to display a startup animation of the target application program, ... .  (The claim language does not necessitate the display of a startup interface which is reflected by the teachings in Huang.  Further, Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  The Activities follow a “first in, last out; last in, first out” rule.)

Huang does not explicitly teach:
..., wherein running the target activity is continued if the second interface has not been loaded yet when the interface displayed by the terminal is switched from the first interface to the main page of the terminal.  

However, Ma teaches:
..., wherein running the target activity is continued if the second interface has not been loaded yet when the interface displayed by the terminal is switched from the first interface ...  (Ma: ¶[0070]-¶[0071]; Ma teaches that during the preloading of a target application, determining whether an operation of opening a preset code path corresponding to the current application is detected.  If so, it pauses the preloading the target application until it can be resumed again.  In other words, the preloading of the target application is interrupted by the current application accessing some function.  Moreover, ¶[0060] teaches that the preloading happens from a stack.)

Huang and Ma are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications as taught in Huang with retaining the target application on the stack when the preloading is interrupted as taught in Ma.  Huang already teaches preloading application.  However, Huang does not explicitly teach retaining the target application on the stack when the preloading is interrupted.  Ma provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang to include teachings of Ma because the combination would allow the preset functions to execute, as suggested by Ma: ¶[0070]-¶[0071].
Huang in view of Ma does not explicitly teach, with respect to limitations (e) and (f), switching the first interface to a main page of the terminal.
However, Jeong teaches, with respect to limitations (e) and (f), switching the first interface to a main page of the terminal.  (Jeong: ¶[0032]; Jeong teaches displaying a home screen upon request.)
Jeong is is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. interrupting the current function to transition to the main page.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications and retaining the target application on the stack when the preloading is interrupted as taught in Huang in view of Ma with the interruption consisting of a transition to the main page as taught in Jeong.  Huang in view of Ma already teaches retaining the target application on the stack when the preloading is interrupted.  However, Huang in view of Ma does not explicitly teach the interruption consisting of a transition to the main page.  Jeong provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang and Ma to include teachings of Jeong because the combination would allow the user to quickly transition to the main page.
Huang in view of Ma in view of Jeong does not explicitly teach:
... level of the target activity is lower than level of the first activity in the task stack, such that the second interface of the target activity is covered by the first interface of the first activity, thereby ensuring that the second interface is invisible to an user, ...

However, Sirpal teaches:
... level of the target activity is lower than level of the first activity in the task stack, such that the second interface of the target activity is covered by the first interface of the first activity, thereby ensuring that the second interface is invisible to an user, ...  (Sirpal: Fig. 7A and ¶[0212]; Sirpal teaches a stack which manages windows.  The active window is on top and is being displayed.  The inactive windows are below the active window and are not being displayed.)

Sirpal is is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. displaying the interface at the top of the stack and not displaying the interfaces below.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications on a stack as taught in Huang in view of Ma in view of Jeong with further displaying the interface at the top of the stack while not displaying the interfaces below as taught in Sirpal.  Huang already teaches preloading applications onto a stack.  However, Huang does not explicitly teach further displaying the interface at the top of the stack while not displaying the interfaces below.  Sirpal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang, Ma, Jeong to include teachings of Sirpal because the combination would allow the management of multiple interfaces, as suggested by Sirpal: ¶[0212].





Regarding claim 2, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 1 (as cited above).

Huang further teaches:
wherein the first interface is an interface of a first application program.  (Huang: ¶[0038]-¶[0039]; Huang teaches different applications in the foreground and preloaded.)







Regarding claim 8, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 1 (as cited above).

Huang further teaches:
wherein preloading the second interface of the target application program comprises: preloading the second interface after detecting a preloading operation.  (Huang: ¶[0049]-¶[0051]; Huang teaches preloading an interface when preloading and application.)







Regarding claim 9, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 2 (as cited above).

Huang further teaches:
wherein preloading the second interface of the target application program comprises: adding a target activity of the target application program to a designated location in a task stack, wherein the second interface is an interface of the target activity, and wherein the task stack includes a plurality of activities; and running the target activity at the designated location in the task stack to preload the second interface.  (Huang: ¶[0051]; Huang teaches a Task Stack which corresponds to an application is configured to store the Activity (active-window with which the user interfaces), wherein one or more Activities can be stored in one Task.  The Activities follow a “first in, last out; last in, first out” rule.  ¶[0055] further teaches preloading applications including Activities.)

Sirpal teaches all the activities on the same stack, as further detailed above.


	

Regarding claims 10, 11, and 17-20, these claims recite a terminal and a non-transitory computer-readable storage medium that perform the method of claims 1, 2, 8, and 9; therefore, the same rationale for rejection applies.




Regarding claim 21, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 1 (as cited above).

Sirpal further teaches:
suspending the target activity if the second interface has not been loaded yet when the starting operation is detected; and moving the target activity to the top of the task stack.  (Sirpal: Fig. 7A and ¶[0212]; Sirpal teaches a stack which manages windows.  The active window is on top and is being displayed.  The inactive windows are below the active window and are not being displayed.)




Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Sirpal in view of Yellin (WO 2019/082042 A1) hereinafter known as Yellin.

Regarding claim 5, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 3 (as cited above).

Huang in view of Ma in view of Jeong does not explicitly teach:
further comprising: prohibiting an audio from playing when the target activity includes the audio in a process of running the target activity.

However, Yellin teaches:
further comprising: prohibiting an audio from playing when the target activity includes the audio in a process of running the target activity.  (Yellin: Fig. 2 and pg. 1, lines 17-28; Yelling teaches inhibiting audio content from being played when the application is running in the background.)

Huang and Yellin are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications as taught in Huang with further inhibiting audio of preloaded applications as taught in Yellin.  Huang already teaches preloading application.  However, Huang does not explicitly teach inhibiting audio of preloaded applications.  Yellin provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang to include teachings of Yellin because the combination would prevent undesirable playing of audio, as suggested by Yellin: pg. 4, lines 3-6.




Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Sirpal in view of Ladd (US 2016/0170622 A1) hereinafter known as Ladd.

Regarding claim 6, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 3 (as cited above).

Huang in view of Ma in view of Jeong in view of Sirpal does not explicitly teach:
wherein displaying the second interface comprises: moving the target activity to the top of the task stack; and running the target activity at the top of the task stack to display the second interface.

However, Ladd teaches:
wherein displaying the second interface comprises: moving the target activity to the top of the task stack; and running the target activity at the top of the task stack to display the second interface.  (Ladd: Fig. 2C and ¶[0104] and ¶[0106]; Ladd teaches moving an application to the top of the stack which is the in-focus application.)

Huang and Ladd are in the same field of endeavor as the present invention, as the references are directed to using stacks to manage applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications and using an activities stack that follows a first-in, first-out rule as taught in Huang with explicitly providing that the target activity at the top of the stack is displayed on the interface as taught in Ladd.  Huang already teaches preloading applications and using an activity stack with a first-in, first-out rule.  However, Huang does not explicitly teach that the target activity at the top of the stack is displayed on the interface.  Ladd provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang to include teachings of Ladd because the combination would allow managing in-focus applications.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ma in view of Jeong in view of Sirpal in view of Bilal (US 2014/0372356 A1) hereinafter known as Bilal.

Regarding claim 7, Huang in view of Ma in view of Jeong in view of Sirpal further teaches the method according to claim 1 (as cited above).

Huang in view of Ma in view of Jeong does not explicitly teach:
further comprising: determining the target application program based on a historic starting record of the application program.

However, Bilal teaches:
further comprising: determining the target application program based on a historic starting record of the application program.  (Bilal: ¶[0003]; Bilal teaches predicting which application to prelaunch based on past application usage.)
Huang and Bilal are in the same field of endeavor as the present invention, as the references are directed to preloading applications.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of preloading applications as taught in Huang with preloading based on historic usage as taught in Bilal.  Huang already teaches preloading applications.  However, Huang does not explicitly teach preloading based on historic usage.  Bilal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Huang to include teachings of Bilal because the combination would allow improvement of the user experience, as suggested by Bilal: ¶[0003].



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145